 282DECISIONS OF NATIONALLABOR RELATIONS BOARDMotor Coils Manufacturing CompanyandDonaldAllison.Case 6-CA-4827December15, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn June 25, 1970, Trial Examiner Wellington A.Gillis issued hisDecision in the above-entitledproceeding finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision, a supporting brief, and abrief in answer to the General Counsel, and theGeneral Counsel filed an answering brief, limitedcross-exceptions, and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts theTrial Examiner's findings,' conclusions, and recom-mendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat Respondent, Motor Coils Manufacturing Com-pany, Braddock, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as somodified:1.Substitute for paragraph 2(a) of the TrialExaminer's Recommended Order the following:"(a)Offer to Donald Allison immediate and fullreinstatement to his former job or, if that job nolonger exist, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole in the manner and187 NLRB No. 39according to the method set forth above in the sectionentitled `The Remedy.' "2.Substitute for the fourth indented paragraph ofthe Notice to Employees the following:WE WILL offer to Donald Allison immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, and make him whole in themanner and according to the method set forth inthe section entitled "The Remedy."CHAIRMAN MILLER,dissenting:Even accepting all of the Trial Examiner's credibili-ty resolutions, this record does no more than supportthe Trial Examiner's conclusion (second par. of thesec.of the Trial Examiner's Decision entitled"Analysis and Conclusions") that it evidences "thelack of a convincing case having been made out byeither party."When that is the situation, it is incumbent upon usto dismiss the complaint, since the burden rests onGeneral Counsel to prove his case by a preponder-ance of the evidence.iWe find that there is no evidence to support the Trial Examiner'sfinding that employee Duffy "left the Respondent's employ under otherthan favorable circumstances " However, even if thereweresuch evidence,itwould not warrant a modification of the Trial Examiner's conclusionsand recommendationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case washeard before me at Pittsburgh, Pennsylvania, on April 27and 29, 1970, and is based on a charge filed on November26,1969,byDonald Allison, an individual; upon acomplaint, issued on February 27, 1970, by the GeneralCounsel for the National Labor Relations Board, hereinaft-er referred to as the Board, against Motor Coils Manufac-turing Company, hereinafter referred to as Respondent orthe Company, alleging violations of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), and upon an answer timelyfiled by the Respondent denying the commission of anyunfair labor practices.At the hearing, both parties were represented by counsel,and were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, and to engage in oral argument. Subsequent to theclose of the hearing, timely briefs were filed by counsel forthe General Counsel and for the Respondent.'Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial reliable evidence"considered along with the consistency and inherentiA motion to correct Resp Exh 6also was filed after the hearing MOTOR COILS MFG. CO.283probabilityof testimony"(UniversalCamera Corp. v.N.L.R B.,340 U.S. 474, 496), I make the following'FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPGNDENTThe Respondent is a Pennsylvania corporation with itsprincipal office located in Braddock, Pennsylvania, where itis engaged in the manufacture and nonretail sale of electricmotors and coils. During the 12-month period immediatelypreceding the issuance of the complaint, the Respondentreceived goods and materials valued in excess of $50,000directly from points outside Pennsylvania, and, during thesame period, Respondent shipped from its Braddock,Pennsylvania plant goods valued in excess of $50,000directly to points outside the Commonwealth of Pennsylva-nia. The parties admit, and I find, that the Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe parties admit, and I find, that General Teamsters,Chauffeurs, and Helpers Local 249, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, hereinafter referred to as theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESIssues1.Whether,on one occasion in October 1969,2Respondent's Vice President Emil Olyarnik indicated toemployees the futility of supporting the Union; and, onanother occasion in November, Respondent's PresidentRalph Lauro interrogated employees concerning unionactivities and threatened employees with discharge if theysupported the Union.2.Whether, in discharging employee Donald Allison onNovember 24, the Respondent did so because he engagedin union activities.The FactsIn the process of manufacturing electric motors that drivediesel locomotives for the railroad industry, the Respon-dent takes worn motors, rebuilds them, and in turn, sellsthem back to the railroad industry. In this connection, theRespondent operates two plants, one in Braddock,Pennsylvania, where it employs some 150 employees in itsproduction and maintenance unit represented by a local ofthe International Union of Electrical Workers, and one inclosedSaidmotion, stipulated to and signed by representatives of allparties, is hereby granted and made part of the record in this matter2Unless otherwise noted, all dates hereinafter set forth refer to the year19693Double load is the term used to refer to the practice of hauling onecustomer's load, say, from the Respondent's plant in Braddock to Altoona,proceedingtoEmporium, picking up another customer's load, and drivingbackto BraddockWhile the driver is paid the actual mileage for the wholetrip,Allison's gripe was that, had two separate trips been made, the mileageEmporium, Pennsylvania, where approximately 170 prod-uction and maintenance employees are employed andrepresented by a different local of the IUE. Working out ofitsBraddock operations, the Respondent employs severaltruckdrivers who provide the transportation necessary totransport the 7,000 pound motors back and forth betweentheRespondent's two plants and the railroad terminalsthroughout most of the United States and Canada.Lauro, Respondent's president, actively runs the busi-ness,with Emil Olyarnik as his vice president in charge ofmanufacturing operations.During the period here in-volved, James Patterson was the plant manager and, assuch, responsible for all hourly production personnel aswell as for the direct supervision of the three full-timetruckdrivers and one part-time driver-dispatcher. Driversare paid on the basis of mileage fees and waiting time, witha flat payment for intercity runs based on the number ofrules and a $3-per-hour rate for waiting time (time lost onmileage fee trips due to unavoidable delays).Donald Allison, the alleged discriminatee herein, atruckdriverwith up to 10 years' experience, was firstemployed by the Respondent in January 1969 and drovefor the Company until his discharge on November 24.According to Allison, a former Teamster, because he feltworking conditions were not good, starting in September hebecame interested in bringing in a Umon. On severaloccasions he inquired of one Cabby, known to Allison aspresident of the IUE Local, about getting the Union in. Ontwo other occasions, the first occurring in late September,in connection with double loads and working conditionsgenerally, he told Patterson that "if we had a union in there,that we wouldn't get all the crap that we were getting." 3 Onthe second occasion, about 3 weeks before his November 24discharge,Allisonwentin to seePatterson because thedriverswere not being paid for extra drops and, in thepresence of former employee-truckdriver Donald Duffy,citing a Chicago and Omaha run, Allison told Pattersonthat, if the Union were in there, the drivers would be paidextra for that Patterson said he would see about getting theextra pay.4During a conversation in October, Allison and Duffywere discussing working conditions and double drops withOlyarnik in the latter's office. At some point, Allison askedOlyarnik what he thought about getting a Union in for thedrivers. Olyarnik replied that if the Teamsters were to comein "we wouldn't be staying in the best motels and eating thebest food or running as many trips as we were . . . becausewe'd be regulated on our time" by the Teamsters, addingthat "the only way the Union would come in there anywaywas when Ralph Lauro was ready for it."5Toward the latter part of October, upon returning from awould havebeen greater and therefore the drivershould have been paid forthe additionalmileage4Duffy corroborated Allison's testimonyconcerningthis conversationAlthough Pattersonwas not questioned on either of these conversations, hetestifiedthat he never heard Allison sayhe wanted a Union5Duffy corroboratedAllison'sunrefutedtestimonyastothisconversationOlyarnikwasnotspecificallyquestionedon thisconversation, but, in replyto counsel's question, denied thathe ever toldany employees that it wouldbe futile to support or loin the Teamsters. 284DECISIONSOF NATIONALLABOR RELATIONS BOARD5-day trip and reporting to the shop, Robert Zaberoski, ashop foreman,6 told Allison in Duffy's presencethat he hadto go out right away on another trip. When Allison toldZaberoski that he was too tired to go and needed a rest,Zaberoski replied that, if he did not like working there andrunning theway the Company wanted him to, he should gosome place else and find a job. Allison then stated that ifthey had a union in the shop the drivers would not have torun like this. At this point, Allison left and went home, butDuffy followed Zaberoski into the office where Zaberoskimade a telephone call. According to the testimony ofDuffy7 he heard Zaberoski say, "Mr. Lauro . . . Allisonrefuses togo out on a trip." And then, referring to bothAllison and Duffy, added, "all these dnvers want to do is gohome and rest and talk Union."On a Saturday toward the latter part of October, which Ifind to have been the 25th, Allison and Duffy visited Lauroin the hospital, where he had been confined since the firstpart of September and was toremain untilNovember 16.Allison and Duffy went to see Lauro to complain aboutfaulty equipment, specifically, the condition of the trucksand because Duffy had had an argument with Olyarnik.Lauro, uponlisteningto them, called the plant and madearrangementsto purchase three new trucks, commentingthat he had good drivers and wanted to keep them. Withinthe next few weeks, the new trucks arrived.8On Monday following the hospital visit of Duffy andAllison, during one of Olyarnik's daily visits with Lauro,the latter asked Olyarnik why he was picking on Allison.Olyarnik replied that Allison was turning in too muchwaiting time,"we've been having trouble with him." Laurotold Olyarnik to use his own judgment, and then let thematter drop.9On or about Monday, November 17, as dispatcher JohnHarbison was making up the payroll for the pay periodNovember 2 through 16, he noted anexcessiveamount ofwaiting hours on Allison's trip tickets for November 8 and12, and, taking it to Patterson, told him that he could notsign the payroll, that there were too many waiting hours.Patterson agreed to take care of it and to discuss the matterwithAllison.As the latter was on a trip at the time,6 It is not contended that Zaberoski is a supervisor within themeaningof the Act. However, it appears that, in the absence of Olyarnik andPatterson,Zaberoski is responsible for passing orders on to thetruckdriversrAllison corroboratedDuffy's testimony as to the above, and, asZaberoski was not called as a witness,Duffy'stestimony as to the rest ofthe incident is unrefuted However, Lauro did deny that Zaberoski evercalled him on the telephone9Lauro's version differs from that of Allison and Duffy, in that Laurotestified that they came to see him because Olyarnik was picking onAllison,and that at some point Allison stated that Connors, the thirddriver, was trying to organize a Union Both Allison and Duffy denied thatAllison made this accusation or that the subject of unions came up at allduring the visit9A trip ticket is a form which each driver fills out and leaves with thedispatcher upon returning from a trip It provides spaces for dates,indicating the time of leaving,destination,time of arrival,any stops fordeliveries or pickups en route,and waiting time, and serves as the basis forcomputing a driver's payioAllison had mistakenly computed his waiting timeat 20hours insteadof 24 hours Accordingly, Patterson first added the 4 hours Allison had leftoff, then substracted the 5 hours Allison was not entitled to, resulting in 7-1/2 hours being deducted from the two trip sheets.The fact still remains,however, that Allison had claimed a total of 11-1/2 hours to which,according to Patterson,he was not entitled According to Allison this wasPatterson waited until Allison returned. Thus, on Wednes-day, November 19, Patterson called him into his office andquestioned him about his trip sheets for the pay period inquestion, wherein he had claimed a total of 79-1/2 hours ofwaiting time. Patterson, going into detail with respect totwo trips, told Allison that on an Omaha trip he hadcharged 14-1/2 hours waiting time when he was entitled tocharge only 8 hours. He then deducted 6-1/2 hours fromthe time claimed, with which Allison did not object.Patterson then raised a question concerning a Montreal runfor which Allison had claimed 13 hours' waiting time, whilewaiting for a permit at North East, Pennsylvania, beforeentering New York State. Patterson, in deducting 5 hoursfrom the total, told Allison he should not have waited thatlong for a permit, that he should have run without it andpaid the fine.10 Again, without much discussion, Allisonagreed to the change. No other tickets were raised and,according to Patterson, who, although telling Allison that itwas a lot of hours,testified that "we discussed waiting timeto a very minorextent."On Saturday, November 22, having previously beenoffered some suits and other clothing which was much toolarge for Lauro because of his having lost a considerableamount of weight, Duffy went out to Lauro's home, wherehe was recuperating from his hospitalization. During thevisit, after idle talk concerning weight, Lauro asked Duffywhat was the matter with Allison, he seems to be atroublemaker. Duffy then apprised Lauro of the fact thatAllison had 80 hours of waiting time during the last 2weeks. Lauro asked, how can one get 80 hours of waitingtime during a 2-week pay period? Duffy replied that, if thednvers turned in all of their waiting time, they would get180 hours in 2 weeks. Lauro then called the plant, and,when Harbison answered the telephone, told him not to useAllison until he discussed the matter with Olyamik, thatAllison had too many waiting hours. Duffy then picked uphis suits and went back to the plant.iiAllisonwas scheduled for an early morning trip onMonday, November 24. Upon arriving at the plant shortlyafter 3 a.m., he was informed by the guard that he had beentaken off the load and that Connors was taking it. Upononly the second time he had been questioned concerning his waiting hours,the other having occurred in September or October, when Patterson tookaway 6 or 7 hoursiiWith respect to this incident, Lauro and Duffy testified to conflictingstories, neither of which I credit in full. In fact the credibility of each leavessomething to be desired.Duffy testified that he told Lauro that Allisonwanted to bring the Teamsters in, later testifying that he told Lauro thathe, like Allison, wanted the Union in; that Lauro was the one who firstmentionedAllison's80 hours; thatLauro,before talking with Harbison onthe phone,first talked with Olyarnik,asking whether Allison had talkedabout the Union with him and telling Olyarnik not to use Allison, thatLauro thenasked Harbison on the telephone if Allison had talked aboutthe Union Lauro, on the other hand, denied having talked with Olyarnik,deniedmentioning anything about the Union with Duffy,and furthertestified that,in talking with Harbison, the latter told him that he thoughtthat Allison had been turning in too much waiting time, that Allison wouldnot take the truck assigned to him,and that he was generally giving him ahard time Harbison testified that Lauro only told him on this occasion nottouseAllison because he had too many waiting hours, that Lauro saidnothing elseHarbison denied that he toldLaurothat he was havingtroublewithAllison in crediting Harbison on this matter,finding thatLauro did not question him concerning Allison and the Union,I find thattheUnionwas not mentioned at all during Duffy's visit and that theincident occurred approximately as set forth above MOTOR COILS MFG. CO.learning this,Allison talked with Duffy when he arrivedaround 4:30 a.m., and asked Duffy if he would back him upif he tried to bring Local 249 in, with which Duffy agreed.Allison then went home and got a few hours more sleep.When Patterson arrived at the shop at or about 8:45 a.m.,he inquired of Harbison as to the weekend truckingoperations, and learned that Allison had not gone out thatmorning, that Lauro had directed that he was not to begiven any future trips. In reply to Patterson's question,Harbison told him that it was because of excessive waitingtime that Allison had for the previous pay period. A fewmoments later Patterson saw Olyarnik and, in discussingAllison, Patterson asked if it were his decision. Olyarnikinformed Patterson that Lauro had made the determinationthatAllison should have no more runs, that Lauro wasupset over Allison's excessive waiting time. When Pattersonasked Olyarnik whether this amounted to a termination,Olyarnik's reply was that, as far as he knew, it was.Later in the morning, Allison came in, and, in Patterson'spresence, asked Olyarnik when he was going to be sent outnext. Olyarnik told him that he was not going to be sent out,and, in reply to Allison, explained that it was because of hisexcessivewaitinghours.During the discussion thatfollowed concerning whether or not the hours wereexcessive,Olyarnik told Allison that he felt very definitelythat they were, reminding Allison that he had talked to himabout them previously and that they were higher than thoseclaimed by any other driver. Olyarnik then asked thequestion,"how can anybody turn in 80 hours in a 2-weekperiod-it amounts to two full weeks' work in waitingtime." Allison ended the conversation with, "I kept my cardup in the Teamsters Local and I'm going down and see ifthey can give me some help," adding that he was not goingto let this rest right where it was. Allison then left and calleda Don Hickman, business agent for Local 249, and, becausehe was not there, talked with a Mr. Mazza.At noon, Olyarnik had lunch with Lauro at the latter'shome. Together they examined Allison's trip tickets whichOlyarnik had brought with him. Olyarnik told Lauro thatAllison's tickets were running 40 percent higher than theother drivers with respect to waiting time. It was thendecided that Allison was to be discharged.12Analysis and ConclusionsThe General Counsel contends that the Respondentdischarged Allison because he engaged in union activities.The Respondent, denying the allegation, asserts that it wasunaware of any union activities on the part of Allison andthat he was discharged for turning in trip tickets withexcessive waiting time, and because of "general attitudeproblems" the Company had with him.The resolution of the issue concerning Allison iscomplicated, first, because of the existence of a generalcredibility problem, and secondly because of the lack of a12Allison,inwhat I consider an obvious attemptto add substance tohis case,testified to a completely different set of facts,refutedbyPatterson,whomI credit fully,and in partby Lauro and Olyarnik. Allison,contraryto his pretrial affidavit,testified that he calledthe Unionbeforetalking with Patterson at the plant;that the first thing he statedto Olyarnikwas that he wanted to set up a meeting betweenLauro and Local 249'sMazza, and that subsequentlyOlyarniktook him aside and told him that if285convincing case having been made out by either party. Ihad a distinct feeling during the hearing, as well as inperusing the transcript, that Allison and Duffy, who left theRespondent's employ under other than favorable circum-stances,were not altogether truthful, both contradictingtheir pretrial affidavits in more than one instance. As to theRespondent's witnesses, many of whom in one respect oranother contradicted each other, Lauro did not impress mewith his candor while testifying, contradicting his pretrialaffidaviton one important matter. Olyarnik was anextremelypoorwitness,seeminglyunable to recallimportant aspects of his part in the matter. Harbison I feelwas attempting to answer questions truthfully, but hisdemeanor indicated on occasion that he was having troublereally remembering what did take place. Patterson, whovoluntarily left the Respondent in March 1970, to operatehis own business, was, I find, for the most part reliable.Turning to the Respondent'sassertionconcerning thedischarge of Allison, other than perhaps a little frictionbetween Allison and Olyarnik, and the possibility thatAllison was considered a griper, the facts do not disclosethe existence of any real "general attitude problems." Inthis regard, in answering the question of whether he hadtalked to Allison about any problems, Plant ManagerPatterson testified that he had conversations with Allisoneach time he came into the office from a run, conversationsrelating to equipment, waiting time, and rates the Companywas paying on various runs. Patterson also testified that hetalked with Allison about other minor problems, some ofwhich related to his equipment, but that he had never issuedany written reprimands or taken any disciplinarymeasuresagainst him.Thus, the Respondent's basis for terminating Allisonreally boils down to his having claimed excessive waitingtime on his trip tickets. The record reveals that thediscrepancies in Allison's November 8 and 12 trip tickets,resulting in the reduction of hours claimed from 79-1/2 to68 was based partly on an honest error in addition and onAllison's having counted sleeping time on one trip and timewaiting on a permit on the other. Allison accepted theadjustments and Patterson, while not condoning theamount of waiting time claimed, did not question theremaining tickets as being unreasonable. The record furtherreveals that, on one prior occasion in September or Octoberafter discussing a trip ticket with Allison, Patterson reducedAllison's waiting time by 6 or 7 hours. However, it appearsthat the Respondent on a number of occasions discussedwaiting time with many of the drivers, that during 1969most all of the drivers had their waitingtimereduced forone reason or another, with or without consultation withthe driver,13 and these included Duffy, Connors, and evenHarbison, in addition to Allison. In fact, company recordsindicate that,whileAllison'swaiting time was slightlyhigher than the others, compared with six pay periods whenhis time was reduced (at least four without his knowledgehe would let everythinglie,he would smooth everything over for him, towhich Allison allegedlyreplied that it was too late, he was going to bungthe Unionin. In the absenceof anycorroborative evidence, coupled with acomplete lackof credulityconcerningAllison's testimony generally, I findhis testimonyin this regard to be completely without foundation13Respondentemployed atotal of eight drivers at one time or anotherduring 1969. 286DECISIONS OF NATIONALLABOR RELATIONS BOARDand without the Company bunging it to his attention),Connors had his time reduced during five consecutive payperiods between July and September, and Duffy had hisreduced on four occasions.Thus, with the Respondent having gone along with thisparticular problem among its drivers for some time, it issomewhat surprising that all of a sudden, with no priorwarning or reprimand of any kind, Lauro decided to takethe severest of action with Allison and, without even talkingtohim about the matter, summarily discharged him.Lauro's own testimony as to why he decided to terminateAllison reveals, in my opinion, the weakness of his case. Inreply to counsel, Lauro testified that it was based on "thefact that he [Allison] repeatedly turned in waiting time andallowed the Company to reduce the waiting time" withouthis objecting or standing up for the hours he claimed. It isnot disputed that, while his time had been reduced on anumber of occasions, as had that of other drivers, Allisonwas questioned on his waiting time on but two occasions,the second one resulting in his discharge. Additionally,indicative of an ulterior motive in this regard is the fact that4 weeks earlier, based on the visit of Allison and Duffy andtheircomplaint concerningRespondent's equipment,Lauro had authorized the purchase of three new trucks,commenting at the time that he had good drivers andwanted to keep them. This, I maintain, under thecircumstances just outlined, is totally inconsistent with hissubsequent decision to summarily terminate Allison for thereason asserted.The evidence with respect to Allison's union activityreveals that, until November 24 at least, such did notinclude any formal or overt activity on his part of the typefrequently associated with ardent union adherents, and, forthemost part was limited to making casual inquiriesconcerning the possibility of getting a union in the plant,discussing the subject with fellow driver Duffy (but notConnors), and occasionally making reference to the needfor a union in gripe conversations around the plant.Specifically,Allison let Patterson know on two occasionsthat "if we had a union in there, that we wouldn't get all thecrap that we were getting," and, 3 weeks before histermination,that, if the union were in there, the driverswould be paid extra for extra drops. On another occasion inOctober, Allison asked Olyarnik for his opinion on gettinga union in the shop for the truckdrivers, and was told by theCompany's vice president that "the only way the unionwould come in there anyway was when Ralph Lauro wasready for it." 14 Allison also let Zaberoski know that late inOctober, in griping about going out on another trip withoutrest, that if the drivers had a union in the shop they wouldnot have to run like they did. The last incident promptedZaberoski to apprise Lauro of Allison's dissatisfaction, and14 I find this statement by this company official,in the presence ofAllisonandDuffy, supports the complaint allegation that Olyarnik"indicated to employees the futility of supporting the Union," andconstitutes restraint and coercion within the meaning of Section 8(a)(1) ofthe Act I do not find unlawful Olyarmk's opinion,registered just prior touttering the foregoing statement,that if the Teamsters were to come in thedrivers would not be staying in the best motels and eating the best food orrunning as many trips because the employees would be regulated on theirtimeby the Union11To the extent that record testimony would indicate a lack ofknowledge by Respondent's officials as to Allison's union interest andthe fact that "all these drivers want to do is go home andrest and talk union."Thus, while Allison's interest in a union was, at this point,limited to occasionally indicating a desire to have a unionin the shop, the fact remains that Plant Manager Patterson,Vice President Olyarnik, Shop Foreman Zaberoski, andfinally President Lauro himself were all aware of Allison'spropensity in this regard and of his more than a passinginterest in the need for a union to correct what heconsidered were less than satisfactory working conditionsfor the Respondent's truckdnvers.isFinally, although Allison's first overt act toward gettingthe Union in did not come until the day of his dischargeand was prompted by his having lost his early morning runto Connors, the credited and undisputed evidence revealsthat the final determination by Lauro in Olyarnik'spresence to actually sever Allison from Respondent'semploy came at lunch after Allison apprised Olyarnik andPatterson that he had kept his Teamsters card and wasgoing to seek help from the Union. Notwithstanding theabsence of any substantial independent 8(a)(1) conductherein, this fact, when considered along with Vice PresidentOlyarnik's expression that the Union would come in onlywhen Lauro was ready to let it come in, in turn coupledwith the very questionable grounds asserted by theRespondent for Allison's discharge, warrants the inference,which I make, that union considerations motivated theRespondent in the decision to terminate Allison from itsemploy, and that the excessive waiting time reported byAllison was but a pretext.16 Accordingly, I find that theRespondent, in discharging Donald Allison on November24, 1969, did so discriminatonly and in violation of Section8(a)(1) and (3) of the Act.17IV.THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certainaffirmative actionwhich is necessary to effectuate thepolicies of the Act.It having been found that the Respondent discriminatori-desires,it is not credited16SeeAgawamFood Mart Inc, d/b/a The Food Mart,171 NLRB No121,where the Board,on facts somewhat parallel to the instant case,recently reversed the Trial Examiner,finding an 8(a)(3) violation withrespect totwo employees,notwithstanding a total lack of independent8(a)(1) conduct17As theevidencefails toestablishthatLauro on November 22interrogatedemployeesconcerning unionactivity orthreatened employeeswithdischarge for supporting the Union,Ishall recommend thatparagraphs 6(b) and(c) of the complaint be dismissed. MOTOR COILS MFG. CO.287lydischargedDonald Allison on November 24, 1969,thereby violating Section 8(a)(1) and (3) of the Act, it isrecommended that the Respondent offer the above-namedindividual immediate and full reinstatement to his formeror substantially equivalent position without prejudice toany rights or privileges to which he is entitled, and to makehim whole for any loss of earnings he may have suffered asa result of the discrimination against him, by makingpayment to him of a sum of money equal to the amount hewould have earned from the earliest date of the discrimina-tion to the date of the offer of reinstatement,less netearningsduring said period to be computed on a quarterlybasisin the manner established by the Board inF.W.Woolworth Company,90 NLRB 289, and shall include thepayment ofinterestat the rate of 6 percent to be computedin the manner set forth by the Board inIsis Plumbing &Heating Co.,138 NLRB 716. In this regard, it is furtherrecommended that the Respondent preserve and, uponrequest,make available to the Board or its agents forexamination and copying, all payroll records and reports,timecards, and all other records necessary to compute theamount of backpay.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Motor Coils Manufacturing Company is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.General Teamsters, Chauffeurs, and Helpers Local249, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Donald Allison, thereby discouragingmembership in and activity on behalf of a labor union, theRespondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.By interfering with, restraining, and coercing itsemployees in theexerciseof the rights guaranteed bySection 7 of the Act, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6.Other than as found, the Respondent has committedno violations of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,itisrecommended thatMotor CoilsManufacturingCompany, its officers, agents, successors, and assigns, shall:18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes In the event1.Cease and desist from:(a)Discouraging membership in, or activity on behalf of,General Teamsters, Chauffeurs, and Helpers Local 249,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labororganization, by discharging or refusing to reinstate any ofitsemployees, or in any like manner discriminating inregard to the hire or tenure of employment, or any term orcondition of employment, in violation of Section 8(a)(3)and (1) of the Act.(b) Indicating to employees the futility of supporting theUnion in violation of Section 8(a)(1) of the Act.(c) In any manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization to form, join,or assistGeneral Teamsters,Chauffeurs and Helpers Local 249,a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing and toengage inother concerted activities for thepurpose of collectivebargainingor other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Donald Allison immediate and full reinstate-ment to his former or substantially equivalent positionwithout prejudice to any rights and privileges to which he isentitled, and make him whole in the manner and accordingto the method set forth above in the section entitled "TheRemedy."(b)NotifyDonald Allison if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records andreports, timecards, and all other records necessary tocompute the amount of backpay due under the terms of thisRecommended Order.(d) Post in conspicuous places at its Braddock, Pennsyl-vania,plant, including all placeswhere notices toemployees are customarily posted, copies of the attachednoticemarked "Appendix."i8Copies of said notice, onforms provided by the Regional Director for Region 6,shall, after being duly signed by an authorized representa-tiveof the Respondent, be posted by it, as aforesaid,immediately upon receipt thereof and maintained for atleast 60 consecutive days thereafter. Reasonable steps shallthat the Board's Orderis enforcedby a Judgment of a United States CourtofAppeals, the wordsin the notice reading "Postedby order of theNationalLaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgmentof theUnited States Court of Appeals enforcingan Order of the National LaborRelations Board " 288DECISIONSOF NATIONALLABOR RELATIONS BOARDbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of Decision, what steps theRespondent has taken to comply herewith.19IT IS FURTHER RECOMMENDED that paragraphs 6(b) and (c)of the complaint be dismissed.19 In the event thatthisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT indicate to our employees the futility ofsupporting General Teamsters, Chauffeurs and HelpersLocal 249, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.WE WILL NOT in any like manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assistGeneral Teamsters, Chauffeurs and Helpers Local 249,a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollectivebargaining or mutual aid or protection,except to the extent that such right may be affected byan agreementrequiring membership in a labor organi-zation asa condition of employment, as authorized inSection 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT discharge and refuse to reemploy orotherwise discriminate against employees in order todiscouragemembership in or support of GeneralTeamsters,Chauffeurs and Helpers Local 249, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, or infringe in any like manner uponthe rights guaranteed in Section 7 of the Act.WE WILL offer Donald Allison reinstatement to hisformer or substantially equivalent position, withoutprejudice to his seniority and other rights and privilegespreviously enjoyed, and will make him whole for anyloss of pay he may have suffered by reason of ourdiscrimination against him.All our employees are free to become or remain, or torefrain from becoming or remaining, members of GeneralTeamsters,ChauffeursandHelpersLocal 249, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labororganization, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedinSection 8(a)(3) of the Act, as modified by the LaborManagement Reporting and Disclosure Act of 1959.MOTOR COILSMANUFACTURING COMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to fullreinstatementupon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 1536FederalBuilding, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412-644-2977.